DUFRESNE, Chief Justice,
concurring.
I join in the opinion of Mr. Justice Dela-hanty and in the concurring opinion of Mr. Justice Archibald, and, in view of the dissents, I wish to add that, although I did not participate because of illness in the opinion of Thoresen v. State, 1968, Me., 239 A.2d 654, I was committed to the principles adopted in the decision. Being the Justice who presided at the Superior Court level in Staples v. State, 1971, 274 A.2d 715, I wish to state for the record what I did say in my decision in that case:
“The Maine convictions are of no concern to the State of Maine at the present time. Petitioner has paid his debt to the State. As stated in Thoresen, supra, the legislative requirement that there be a presently existing actual, technical or potential physical restraint in Maine stems from legislative judgment that litigation must eventually come, to an end. Whether post conviction habeas corpus relief should be made available in the courts of this State to permit collateral attacks of convictions where sentences have been fully executed for the sole purpose of liberating one convicted of crime from the serious disabilities that admittedly continue flowing from the conviction, is a matter of legislative policy and not of judicial concern. We do recognize that the inadequacy of our post conviction procedure as construed by the Supreme Court of this State to afford relief against extraterritorial restraints of Maine convictions based upon federal constitutional infringements may inevitably result in remitting prisoners under such legal hindrances to the Federal courts where relief may possibly be obtained. We do believe, however, that the primary responsibility to provide relief in the instant case lies upon the State of Nevada which controls the petitioner’s eligibility for parole. It is by virtue of Nevada law that the Maine convictions bar eligibility for parole. Maine law has no extraterritorial power to affect penal policies of a sister State.”
Furthermore, I may add that Mr. Justice Weatherbee, who also did not participate in Thoresen, was not adverse to the ruling therein, since he joined without dissenting comment in these excerpts from the following opinions:
Green v. State, 1968, Me., 245 A.2d 147 at 150:
“In Thoresen, supra, we did re-affirm the liberal construction of the statute espoused in the recent case of Green v. State of Maine et ah, 1968, Me., 237 A.2d 409, but denied relief in the absence of a presently existing restraint in Maine.”
Stewart v. State, 1969, Me., 259 A.2d 664 at 665:
“Similarly, Thoresen does not apply, since in that case there was no presently existing restraint in Maine which our post-conviction habeas corpus statute requires as a prerequisite to relief.”